       Case: 4:20-cv-00794-JG Doc #: 47 Filed: 05/06/20 1 of 6. PageID #: 656




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                            )   CASE NO.: 4:20cv794
                                                 )
                                                 )
                       Petitioners,              )   JUDGE JAMES S. GWIN
                                                 )
               v.                                )
                                                 )
MARK WILLIAMS, Warden of Elkton                  )   MEMORANDUM REGARDING THE
Federal Correctional Institution, et al.,        )   EFFECT OF THE SIXTH CIRCUIT’S
                                                 )   MAY 4, 2020 ORDER DENYING A
                                                 )   STAY UNDER FED. R. APP. P. 8(a)
                       Respondents.              )



       On May 5, 2020, the Court entered an Order requiring certain submissions, including

memoranda from both parties “discussing whether the May 4, 2020, Sixth Circuit stay denial is

the law of the case regarding Respondent’s district court request for a stay, whether the Sixth

Circuit’s decision is controlling, and whether any issue regarding Respondents’ motion to stay

remains after the Court of Appeals’ May 4, 2020 Order.” (ECF No. 45). Respondents Mark

Williams, Warden of Elkton Federal Correctional Institution and Michael Carvajal, Director of

Federal Bureau of Prisons (“Respondents”) respectfully submit the following memorandum in

response to the Court’s directive. To summarize, (1) the Sixth Circuit’s Order denying a stay is

not the law of the case; (2) the Sixth Circuit’s decision denying a stay under Federal Rule of

Appellate Procedure 8(a) does not bind this Court in deciding whether to issue a stay under

Federal Rule of Civil Procedure 62; and (3) the Sixth Circuit’s Order does not moot
       Case: 4:20-cv-00794-JG Doc #: 47 Filed: 05/06/20 2 of 6. PageID #: 657



Respondents’ Motion for a Stay under Rule 62, which remains pending and should be granted.

                                       BACKGROUND

       On April 22, 2020, the Court issued a Preliminary Injunction requiring that Respondents

(1) identify within one day all members of a “subclass” that the Court defined to include Elkton

inmates who are considered to be at high risk according to guidelines of the Centers for Disease

Control and Prevention (CDC), (2) evaluate each subclass member’s eligibility for transfer out of

Elkton through any means, including, but not limited to, compassionate release, parole or

community supervision, transfer furlough, or non-transfer furlough within two weeks; and (3)

transfer subclass members who are ineligible for compassionate release, home release, or parole

or community supervision to another BOP facility where appropriate measures, such as testing

and single-cell placement, or social distancing, may be accomplished. (ECF# 22 PageID # 371-

72.)

       On April 27, 2020, Respondents filed a Notice of Appeal from the Court’s Preliminary

Injunction Order. (ECF No. 26). The following day, April 28, 2020, Respondents filed an

Emergency Motion to Stay the Court’s Preliminary Injunction Order pursuant to Federal Rule of

Civil Procedure 62. (ECF No. 29). On April 29, 2020, Respondents filed an Emergency Motion

for Stay in the Sixth Circuit pursuant to Federal Rule of Appellate Procedure 8(a), which

included a request for a temporary administrative stay. On April 30, 2020, the Sixth Circuit

denied the administrative stay request. On May 4, 2020, the Sixth Circuit denied the Emergency

Motion for Stay pending appeal.

                                         ARGUMENT

       “The law-of-the-case doctrine ‘posits that when a court decides upon a rule of law, that

decision should continue to govern the same issues in subsequent stages in the same case.’” Scott




                                                2
       Case: 4:20-cv-00794-JG Doc #: 47 Filed: 05/06/20 3 of 6. PageID #: 658



v. Churchill, 377 F.3d 565, 569-70 (6th Cir. 2004) (quoting Arizona v. California, 460 U.S. 605,

618 (1983)). The Sixth Circuit has held that the doctrine “is ‘directed to a court’s common sense’

and is not an ‘inexorable command.’” McKenzie v. BellSouth Telecomm. Inc., 219 F.3d 508, 513

n.3 (6th Cir. 2000) (quoting Hanover Ins. Co. v. Am. Eng’g Co., 105 F.3d 306, 312 (6th Cir.

1997)); see also Arizona, 460 U.S. at 618 (“Law of the case directs a court’s discretion, it does

not limit the tribunal’s power.”). “For a prior decision to control, the prior tribunal must have

actually decided the issue.” Howe v. City of Akron, 801 F.3d 718, 739 (6th Cir. 2015).

       Both this Court and the court of appeals possess independent power to issue stays

pending appeal, each under differing authority. This Court’s authority derives from Federal Rule

of Civil Procedure 62, while the Sixth Circuit’s comes from Federal Rule of Appellate Procedure

8. While Rule 8(a)(1)(a) describes the process for seeking a stay, Rule 62(d) “regulates the

power of the district courts to grant such relief.” Vasile v. Dean Witter Reynolds, Inc., No. 99-

7297, 2000 WL 236473, at *1 (2d Cir. Feb. 14, 2000); see 20 Moore’s Federal Practice—Civil §

308.12 (2019) (“The grant of a stay or injunction by the district court is regulated by Civil Rule

62, not Appellate Rule 8.”). Federal Rule of Appellate Procedure 8(a)(2)(A) specifically

contemplates that motions for a stay of an injunction pending appeal may be brought in both the

district court and court of appeals when an appeal is pending. The rule provides that the party

seeking such relief “must ordinarily move first in the district court,” but also that a motion for

such relief “may be made to the court of appeals.” Fed. R. App. P. 8(a)(1), (2).

       Although the standard for obtaining a stay from either court is essentially the same in this

case, each request presents a separate “issue” for law of the case purposes. Read in tandem,

Federal Rule of Civil Procedure 62(d) and (g) make clear that both the district court and the

appellate court have authority to stay an injunction pending appeal, and one is not mutually




                                                  3
       Case: 4:20-cv-00794-JG Doc #: 47 Filed: 05/06/20 4 of 6. PageID #: 659



exclusive of the other. See 11 Wright and Miller, Federal Practice and Procedure § 2908 Power

of Appellate Court, (3d ed.) (“[S]ubdivisions (c) [now (d)] and (g) of Rule 62 are read together,

and the power to act with regard to an injunction pending an appeal exists in both the trial and

appellate courts[.]”); cf. Rakovich v. Wade, 834 F.2d 673, 674 (7th Cir. 1987) (“[T]he district

court’s power to grant a stay of its judgment pending appeal . . . is vested in the district court by

virtue of its original jurisdiction over the case and continues to reside in the district court until

such time as the court of appeals issues its mandate[.]”).

        Similarly, a motion filed in the court of appeals under Federal Rule of Appellate

Procedure 8 is not equivalent to an appeal from the district court’s ruling denying a stay (or a

mandamus petition directing the district court to rule on an undecided stay motion), but

constitutes an entirely separate request for preservation of the status quo pending appeal. See

UFCW Local 880-Retail Food Emp’rs Joint Pension Fund v. Newmont Mining Corp., 276 F.

App’x 747, 749 (10th Cir. 2008) (dismissing “appeal” of district court’s denial of stay pending

appeal for lack of jurisdiction and explaining that appellants should have “re-urge[d]” the stay

motion in the court of appeals pursuant to Federal Rule of Appellate Procedure 8(a) instead of

“inappropriately” attempting to appeal the district court’s denial of the stay pending appeal); see

also A. Philip Randolph Inst. v. Husted, 907 F.3d 913, 917 (6th Cir. 2018) (“Because we are not

reviewing any district court decision or order, our review [of the plaintiff’s motion for injunction

pending appeal under Rule 8(a)(2)(A)(ii)] is de novo.”). “The only restriction on the trial court’s

power occurs if the appellate court enters an order staying the lower court until the appeal has

been completed.” 11A Wright and Miller, Federal Practice and Procedure § 2962 Appeals from

Orders in Actions Involving Injunctive Relief (3d ed.).

        Thus, the law of the case doctrine does not apply because the issues are different. Each




                                                   4
       Case: 4:20-cv-00794-JG Doc #: 47 Filed: 05/06/20 5 of 6. PageID #: 660



court gets to decide whether to exercise its discretion to grant a stay on an independent basis.

Because the sources of authority are different, the Sixth Circuit’s order denying a stay under

Appellate Rule 8 did not decide the same “issue,” for law-of-the-case purposes, as presented by

Respondents’ motion under Rule 62.

       Likewise, the Sixth Circuit’s order denying a stay does not bind this Court. In its order

denying a stay, the Sixth Circuit did not issue any directives to this Court, but merely declined to

exercise its independent discretion to order the relief sought by Respondents. As explained

above, the Sixth Circuit’s ruling did not establish the “law of the case,” nor does it otherwise

compel this Court to reach the same conclusion. No mandate has issued. Accordingly, this Court

remains free to exercise its separate discretion to grant a stay under Federal Rule of Civil

Procedure 62.

       Finally, as the foregoing discussion implies, Respondents’ Motion for a Stay pending

appeal remains live and is not moot. The text of Rule 62 itself confirms a district court’s

continuing authority to stay or otherwise modify its injunction notwithstanding the pendency of

an appeal (or a ruling from the court of appeals declining to issue a stay). The rule provides that

“[w]hile an appeal is pending from an interlocutory order or final judgment that grants,

continues, modifies, refuses, dissolves, or refuses to dissolve or modify an injunction, the court

may suspend, modify, restore, or grant an injunction on terms for bond or other terms that secure

the opposing party’s rights.” Fed. R. Civ. P. 62(d). As such, the district court remains free to

issue rulings under Rule 62(d) that “preserve the status quo,” so long as it does not “materially

alter the status of the case on appeal.” Natural Res. Def. Council, Inc. v. Sw. Marine, Inc., 242

F.3d 1163, 1166-67 (9th Cir. 2001). Here, Respondents’ stay request seeks preservation of the

status quo, and granting it would not alter the appellate status of the case.




                                                  5
       Case: 4:20-cv-00794-JG Doc #: 47 Filed: 05/06/20 6 of 6. PageID #: 661



       In sum, because Respondents’ Motion for Stay pending appeal remains outstanding and

is not mooted or otherwise foreclosed by the Sixth Circuit’s May 4, 2020 Order, this Court

retains authority to grant the relief requested and should – indeed, must – rule on the motion.

Respondents respectfully submit that the Court should grant a stay for the reasons set forth in

their Corrected Memorandum in Support of Emergency Motion to Stay and the accompanying

declarations filed in support thereof.

                                         CONCLUSION

       For the foregoing reasons, Respondents respectfully urge this Court to stay the Preliminary

Injunction pending appeal.



                                                Respectfully submitted,

                                                JUSTIN E. HERDMAN
                                                United States Attorney

                                           By: /s/ David M. DeVito
                                               David M. DeVito (CA #243695)
                                               James R. Bennett II (OH #0071663)
                                               Sara DeCaro (OH #0072485)
                                               Assistant United States Attorneys
                                               United States Courthouse
                                               801 West Superior Ave., Suite 400
                                               Cleveland, Ohio 44113
                                               216-622-3988 - Bennett
                                               216-522-4982 - Fax
                                               James.Bennett4@usdoj.gov
                                               Sara.DeCaro@usdoj.gov
                                               David.DeVito@usdoj.gov

                                                Attorneys for Respondents




                                                 6
